Holmes, J.,
concurring in part and dissenting in part. I agree that it is the law as set forth within paragraph two of the syllabus here to the effect that one may make a claim for emotional distress for more than that which is associated with the plaintiff’s own contemporaneous physical injuries. So stated Paugh v. Hanks (1983), 6 Ohio St. 3d 72, 6 OBR 114, 451 N.E. 2d 759.1 will also accept the new law contained in paragraph three of the syllabus which allows recovery by a person unrelated by blood or law, but who is a loved one of a deceased. However, all recoveries based upon emotional stress occasioned by the death of another should be governed by this court’s holding in Paugh.
The appellant here correctly asserts that the plaintiff’s claims for emotional distress should be considered in two parts. The distress, if any, occasioned by her own physical injuries arising out of the automobile accident, would be governed by traditional tort theories. The second consideration should be the claim based upon serious emotional distress occasioned by the trauma of observing the manner of Binns’ death. The latter should be governed by the standards established in Paugh, i.e., that the compensable mental, psychological or emotional injuries suffered by plaintiff would be limited to only those which are “severe and debilitating” to a reasonable person.